MAYFIELD, J.
— The only assignment of error on the record is as follows: “The court erred in refusing each of the following written charges, to wit: Nos. 1, 2, 3, 4, 5, 6, 7, and 8, asked by appellant.” This assignment is too general to authorize a separate review of the several charges so numbered. The appellant can take nothing by the assignment unless each of the charges so numbered should have been given. Some of these charges are palpably bad, and were unquestionably properly refused; nor do we mean here to intimate that any one of them should have been given.
The insistence of counsel, in his brief, is as general, or more so, if possible, than his assignment of error. After arguing that a certain transfer and assignment of a judgment was void, and also that it was in trust for the transferror, the argument concludes: “The charges, Nos. 1, 2, 3, 4, 5, 6, 7, and 8, requested by the plaintiff, should therefore have been given. The refusal of each is insisted upon separately.- — Code 1907, § 4287, and cases cited.” No reason is assigned why any particular charge should have been given, but they are all argued together. Many of these charges, if not all, being properly' refused, the judgment of the trial court must be affirmed. — Ashford v. Ashford, 136 Ala. 631, 34 South. 10, 96 Am. St. Rep. 82.
Affirmed.
*653Simpson, Anderson, Denson, and Sayre, JJ., concur.